NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 6, 2021 *
                               Decided October 7, 2021

                                        Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

                      MICHAEL Y. SCUDDER, Circuit Judge

No. 20-3357

MICHAEL O’GRADY,                                 Appeal from the United States
    Plaintiff-Appellant,                         District Court for the Western
                                                 District of Wisconsin.

      v.                                         No. 18-cv-368-jdp

DANIEL GARRIGAN, et al.,                         James D. Peterson,
    Defendants-Appellees.                        Chief Judge.

                                      ORDER

       Michael O’Grady appeals the judgment against him in what began as a putative
class action against more than three dozen people and entities connected to events at
the high school his daughters attended. The district court pared down the claims and

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3357                                                                       Page 2

parties until only O’Grady’s claims remained. After a contentious discovery period, the
court denied O’Grady’s request to reopen discovery so he could take in-person
depositions and entered summary judgment for the defendants. O’Grady appeals the
refusal to reopen discovery, but because the court reasonably concluded that he did not
provide a good reason to do so, we affirm.

        Officials at Portage High School in Wisconsin partnered with local law
enforcement agencies to conduct a sweep for drugs on the school grounds, including
the parking lot. To obtain a permit to park in that lot, students and their parents must
consent to unannounced searches. During one such search on December 19, 2017, a K-9
unit alerted on O’Grady’s car, which his eldest daughter had driven to school. After a
police detective interviewed the daughter and obtained the keys from her, another
officer searched the car and found no contraband.

       Later the same day, O’Grady came to the school in search of a cafeteria worker to
resolve an issue with his daughters’ lunch accounts. He encountered the dean of
students, and a heated argument ensued. The dean accused O’Grady of repeatedly
arriving unannounced at the school and harassing staff, while O’Grady demanded that
his daughters be summoned immediately. He spoke to them a few minutes later.

        O’Grady—who had a long history of conflict with both school and Portage
officials—sued local law enforcement agencies and personnel, the school district, and
school staff members over the events of December 19, as well as multiple other
incidents and school policies. The district court eventually consolidated two of
O’Grady’s lawsuits into this case, in which O’Grady alleged that law-enforcement
officers violated his Fourth Amendment rights by conducting a warrantless search of
his car and that school officials unlawfully seized him and interfered with his parental
rights when he could not immediately see his children during the school day.

      In the months after the original lawsuit was filed in May 2018, many of the
defendants sought and obtained injunctions limiting O’Grady’s contact with them.
They satisfied a Wisconsin court that O’Grady had engaged in a years-long pattern of
harassment including in-person intimidation and frivolous legal filings.

        Once the parties were at issue, the district court set a deadline for dispositive
motions; that date was extended twice to an ultimate deadline of August 17, 2020. In the
meantime, the parties conducted discovery, which involved multiple disputes giving
rise to motions to compel and for sanctions. In April 2020, O’Grady served notices of
No. 20-3357                                                                         Page 3

deposition on several individual defendants and the City of Portage. In light of the
restraining orders against O’Grady, the defendants proposed that he take depositions
by video conference. They also asked him to identify the topics for a deposition of the
City’s representative under Rule 30(b)(6) of the Federal Rules of Civil Procedure. When
O’Grady failed to respond, they moved for an order requiring remotely conducted
depositions and to quash the notice for the City until O’Grady complied with Rule
30(b)(6). O’Grady then informed the defendants he would suspend depositions while
he sought relief from the restraining orders. The district court granted the defendants’
motion before learning of O’Grady’s decision; it deemed video depositions appropriate
because of both the restraining orders and the COVID-19 pandemic. As far as the record
reveals, O’Grady made no further attempts to take depositions in any format.

        In two groups—the school-district defendants, and the municipal and law-
enforcement defendants—the defendants moved for summary judgment on August 17,
2020. O’Grady substantively responded to both summary-judgment motions, and the
defendants filed reply briefs. Only then did O’Grady move under Rule 56(d) for the
district court to “withhold judgment” until he conducted more discovery. He asserted
that he did not “have access through deposition” to necessary evidence because he was
enjoined from contact with the defendants.

       In an omnibus decision addressing all pending motions in three of O’Grady’s
lawsuits, the district court declined to reopen discovery, explaining that “O’Grady does
not provide a good explanation for why he has failed to collect the evidence he needs”
in two years of litigation. O’Grady further failed to specify “what evidence he thinks he
would obtain through additional discovery or how the evidence would alter the
outcome” of his claims, which, the court continued, largely “have no basis in fact or
law.” On the merits, the court determined that O’Grady raised no genuine issue of
material fact about whether the search of his car or his encounter with the dean violated
his rights.

       O’Grady now appeals, challenging only the denial of his Rule 56(d) motion. He
maintains that he should have been allowed extra time to take depositions because the
restraining orders hindered his ability to litigate. We review the district court’s ruling
for an abuse of discretion. MAO-MSO Recovery II, LLC v. State Farm Mut. Auto. Ins. Co.,
994 F.3d 869, 877 (7th Cir. 2021).

      The district court did not abuse its discretion in denying O’Grady’s belated
request for additional discovery. A Rule 56(d) movant must provide a “compelling
No. 20-3357                                                                        Page 4

argument why discovery should be continued.” Balderston v. Fairbanks Morse Engine Div.
of Coltec Indus., 328 F.3d 309, 318 (7th Cir. 2003) (discussing former rule 56(f)). O’Grady
gives no persuasive reason why he could not have completed depositions before the
(extended) discovery deadline. He was free to depose the defendants by video
conference and has neither explained his failure to do so nor argued that video
conferencing was inadequate. (As the district court pointed out, video depositions were
standard procedure at the time because of the pandemic.) Despite his vigorous motion
practice throughout discovery, moreover, O’Grady did not actually move for a
discovery extension until summary-judgment briefing was complete, and he has not
justified that delay. See Kalis v. Colgate-Palmolive Co., 231 F.3d 1049, 1058–59 (7th Cir.
2000) (no error in denying motion to compel filed after deadline to respond to
summary-judgment motion because movant was “lax in asserting her rights”).

       We have considered O’Grady’s other arguments, and they are without merit.

                                                                              AFFIRMED